Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-20 are pending in this office action. Claims 1, 3, 4, 13, 15, 16, and 20 have been amended. This action is responsive to Applicant’s application filed 08/23/2022.

Response to Arguments 
3.	Applicant's arguments with respect to amended features in claims 1, 13, and 20 have been considered but are moot in view of the new ground(s) of rejection. 

Information Disclosure Statement
4.	The references listed in the IDS filed 08/18/2022 and 09/01/2022 has been considered. A copy of the signed or initialed IDS is hereby attached.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,061,960.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
After analyzing the language of the claims, it is clear that claims 1-20 are merely an obvious variation of claims 1-20 of US Patent No. 11,061,960. It is clear that under the broadest reasonable interpretation of the claims. Therefore, these two sets of claims are not patentably distinct.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
6.	Claims 1-10, 13-18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen et al. (US Patent Publication No. 2015/0296228 A1) in view in view of Sheinkop et al. (US Patent Publication No. 2012/0030230 A1, hereinafter “Sheinkop”).
As to Claim 1, Chen teaches the claimed limitations:
“A computer-implemented method comprising:” as next-generation media consumption is likely to be more personalized, device agnostic, and pooled from many different sources. Systems and methods can provide users with personalized video content feeds providing the video content that matters most to them (paragraph 0005).
 	“selecting, by a server device, an audio file containing music” as with specific regard to the generation of personalized playlists, the ability to identify related video segments can be useful in generating a playlist having a specified duration that provides the greatest coverage of the content of a set of video segments. The ability to identify related and/or duplicate content in a set of video segments can be utilized in the selection of video segments to include in a playlist (paragraphs 0063, 0098, 0103; servers see elements 202, 208; claims see also elements 218 of figure 1).
 	“selecting, by the server device, an audio file containing a story that is also associated with the keywords” as the user interface also includes a channels button that can be selected to display a list of available playlists. A screen shot of a user interface in which channels are displayed. The channels list includes the personalized playlist of video segments and selections for personalized playlists generated by filtering video segments based upon specific categories, sources, and/or keywords (paragraphs 0132, 0163).
 	“generating, by the server device, a playlist for a client device, wherein the playlist includes (i) a reference to the audio file containing the music, and (ii) a reference to the audio file containing the story” as playlist generation systems perform multi-modal analysis of video segments to generate personalized playlists based upon factors including a user's preferences, and/or viewing history, the user's preferences can touch upon topic, content provider, and total playlist duration. A playlist generation system configured to generate personalized playlists of news stories (paragraphs 0065, 0075, 0150). In many embodiments, specific changes in tone and/or pitch can be utilized as indicative of segmentation boundaries as can musical accompaniment that is indicative of a transition to a commercial break and/or between segments (paragraphs 0098, 0103). A playlist generation server system configured to index video segments and generate personalized playlists. The playlist generation server system includes a processor in communication with volatile memory, non-volatile memory and a network interface. In the illustrated embodiment, the non-volatile memory includes an indexing application that configures the processor to annotate video segments with metadata describing the content of video segment and generate an index relating video segments to keywords. The indexing application configures the processor to identify additional sources of relevant data that can be used to further annotate the video segment based upon textual and visual comparisons of the video segment and sources of additional data (paragraph 0106; servers see elements 202, 208; claims see also elements 218 of figure 1).
 	“transmitting, by the server device, the playlist to the client device, wherein reception of the playlist at the client device causes an audio player application executing on the client device to retrieve and play out each of the audio file containing the music and the audio file containing the story” as the playlist generation system obtains video data streams and video segments from a variety of sources including over-the-air broadcasts and cable television transmissions, online news websites, and social media services. Continuous data streams such as over-the-air broadcasts and cable television transmissions are segmented and the video segments stored for later retrieval. A multi-modal segmentation process is utilized that considers a variety of video, audio, and/or text cues in the determination of segmentation boundaries, any of a variety of segmentation processes can be utilized as appropriate to the requirements of specific applications (e.g., an audio player application). Segmentation processes that are utilized by various playlist generation systems (paragraphs 0065; servers see elements 202, 208; claims see also elements 218 of figure 1). The playlist generation system analyzes and indexes the video segments. In several embodiments, a multi-modal process that performs textual and visual analysis is utilized to analyze and index the video segments, the multi-modal process identifies keywords from text sources within the video segment including closed caption, and subtitles. Keywords can also be extracted based upon text recognition, and object recognition (paragraph 0066). any of a variety of features can be utilized to detect transition animations as appropriate to the requirements of specific applications including analysis of an audio track to detect a musical accompaniment to a transition animation (paragraph 0098).
Chen does not explicitly teach the claimed limitation “audio file; identifying, by the server device, one or more keyword associated with the audio file containing the music, wherein the keywords specify a song title or lyrics of the music”.
Sheinkop teaches each of the reviewers and the directors is able to receive and listen to songs from the database, generally via a link to an audio file stored on the server (paragraph 0053). The search module interacts with the music database to identify songs meeting one or more of a number of searchable attributes. These attributes may include the following filter options: vocal, instrumental, main genre, secondary genre, mood, vocal type, explicit lyrics, instrument, keyword, description, lyrics search, vocal theme, language, beats per minutes, duration, time signature, key, era, artist, song title, album title, and sounds like. Secondary Genres: Sometimes a song that is primarily of the a particular genre classification will contain other, lesser main genre characteristics. The Secondary Genre search function allows the user to filter songs in the music database by several secondary genre attributes. Keyword, Description and Lyrics: These search filters may allow users to search through specific words or content included within the entire song review. A lyrics search may search a section of the review entitled Vocal Themes where lyrical attributes and subject matter are accounted for, which may be useful when specific lyrical content is desired. For example, if someone is looking for a song about summer, the Vocal Themes may be searched to find songs with lyrics consistent with the theme of summer. In some embodiments, this information may be populated automatically through the use of a speech to text engine (paragraphs 0077-0079), (paragraphs 0056, 0067-0069).
		Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Chen and Sheinkop before him/her, to modify Chen identifying one or more keyword associated with the audio file containing the music because that would provide industry to create a system for pseudo-objectively classifying copyrightable materials based on concrete adaptable classification protocols as taught by Sheinkop (paragraph 0007).

As to Claim 2, Chen teaches the claimed limitations:
“wherein selecting the audio file containing the story comprises: selecting a text file containing the story; and converting, by an automatic text-to-speech system, the text file containing the story to the audio file containing the story” as (paragraphs 0005-0006, 0020-0022; 0089-0090).

As to Claim 3, Chen teaches the claimed limitations:
 	“wherein the keywords being associated with the audio file containing the music comprises the keyword being present in metadata associated with the audio file containing the music” as (paragraphs 0061, 0098, 0103, 00106, 0109, 0110, 0132, 0160-0161, 0171-0172).
 
As to Claim 4, Chen teaches the claimed limitations:
 	“wherein the keywords also specify an artist name of an artist who wrote or performed the music” as name of the people (paragraphs 0061, 0066 0098, 0103, 00106, 0109-0110, 0113, 0117, 0119, 0123, 0129, 171-0172).
	Sheinkop teaches an author or artist name (abstract, paragraphs 0082, 0106).

As to Claim 5, Chen teaches the claimed limitations:
 	“wherein generating the playlist for the client device is performed by the server device without human intervention” as (paragraphs 0125, 0127, 0129, 0148, 0130).

As to Claim 6, Chen teaches the claimed limitations:
 	“wherein the playing out of the audio file containing the music and the audio file containing the story occurs sequentially” as (paragraphs 0006, 0010-0011, 0020, 0060).

As to Claim 7, Chen teaches the claimed limitations:
 	“wherein the audio player application retrieves each of the audio file containing the music and the audio file containing the story from the server device” (paragraphs 0063, 0098, 0103; servers see elements 202, 208; claims see also elements 218 of figure 1).

As to Claim 8, Chen teaches the claimed limitations:
 	“wherein the reference to the audio file containing the music is ordered in the playlist before the reference to the audio file containing the story, and wherein the audio player application retrieves and plays out at least some of the audio file containing the music before retrieving and playing out the audio file containing the story” as (paragraphs 0103, 0132, 0151).

As to Claim 9, Chen teaches the claimed limitations:
 	“wherein the reference to the audio file containing the music is ordered in the playlist after the reference to the audio file containing the story, and wherein the audio player application retrieves and plays out at least some of the audio file containing the music after retrieving and playing out the audio file containing the story” as (paragraphs 0068, 0072, 0076, 0103, 0148, 0151).
		
As to Claim 10, Chen teaches the claimed limitations:
 	“wherein selecting the audio file containing the story is also based on a geographical location of a user associated with the client device” as (paragraphs 0098-0100, 0129, 0156-0159).

As to claims 13-18 rejected under 35 U.S.C 102(a)(1), the limitations therein have substantially the same scope as claims 1-6. In addition, Chen teaches relationships are identified between various segments of the video content and/or between segments of the video content and other relevant sources of information including metadata databases, web pages and/or social media services (paragraph 0059). Therefore these claims are rejected for at least the same reasons as claims 1-6.

As to claim 20 is rejected under 35 U.S.C 102(a)(1), the limitations therein have substantially the same scope as claim 1. In addition, Chen teaches relationships are identified between various segments of the video content and/or between segments of the video content and other relevant sources of information including metadata databases, web pages and/or social media services (paragraph 0059). Therefore this claim is rejected for at least the same reasons as claim 1.

7.	Claims 11-12, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen et al. (US Patent Publication No. 2015/0296228 A1) in view of Sheinkop et al. (US Patent Publication No. 2012/0030230 A1) and Provost et al. (US Patent Publication No. 2015/0302017 A1, hereinafter “Provost”).
As to Claim 11, Chen does not explicitly teach the claimed limitation “wherein at least some of a singing portion of the music is in a preferred language, and wherein the audio file containing the story is selected based on at least part of the story being in the preferred language”.
Provost teaches (paragraphs 0095, 0106).
		Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Chen, Sheinkop and Provost before him/her, to modify Chen story being in the preferred language because that would provide interactive interfaces to computerized appliances connecting through the network, enabling users of the computerized appliances to access, analyze and manipulate the enhanced data set as taught by Provost (abstract).

As to Claim 12, Chen does not explicitly teach the claimed limitation “wherein the audio file containing the story is also selected based on the audio file containing the story being available from a third-party media server affiliated with the server device”.
Provost teaches (paragraph 0073).
 		Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Chen, Sheinkop and Provost before him/her, to modify Chen the story being available from a third-party media server affiliated with the server device because that would provide interactive interfaces to computerized appliances connecting through the network, enabling users of the computerized appliances to access, analyze and manipulate the enhanced data set as taught by Provost (abstract).

As to claim 19 is rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claim 11. In addition, Chen teaches relationships are identified between various segments of the video content and/or between segments of the video content and other relevant sources of information including metadata databases, web pages and/or social media services (paragraph 0059). Therefore this claim is rejected for at least the same reasons as claim 11.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
09/06/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156